UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7286


ANTHONY FRED MARTIN,

                       Plaintiff – Appellant,

          v.

SUSAN DUFFY,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:15-cv-02104-DCN)


Submitted:   November 19, 2015             Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Fred Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Fred Martin seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation

and dismissing without prejudice his 42 U.S.C. § 1983 (2012)

civil rights action.            This court may exercise jurisdiction only

over     final    orders,       28     U.S.C.      § 1291     (2012),         and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337    U.S.      541,    545-47       (1949).            Because    the       deficiencies

identified by the district court may be remedied by the filing

of an amended complaint, we conclude that the order Martin seeks

to     appeal     is    neither       a   final       order      nor     an     appealable

interlocutory or collateral order.                   Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

       Accordingly,        we        dismiss       the     appeal        for        lack   of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and    argument         would   not     aid   the    decisional

process.



                                                                                DISMISSED




                                               2